AFFIRMED and Opinion Filed October 8, 2019




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01106-CR

                          GERARDO ISRAEL STRAUSS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1733722-Q

                              MEMORANDUM OPINION
                          Before Justices Burns, Whitehill, and Schenck
                                  Opinion by Justice Whitehill
        Appellant pled not guilty to aggravated sexual assault of a child, but after a jury trial began,

changed his plea to guilty. After a sentencing hearing, the trial court sentenced appellant to sixty

years imprisonment.

       Appellant’s counsel has filed a motion to withdraw. The motion is supported by a brief in

which counsel professionally and conscientiously examines the record and applicable law and

concludes that this appeal is frivolous and without merit. Counsel has provided appellant with a

copy of the brief and the motion to withdraw. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of
Anders). We advised appellant of his right to file a pro se response, but he did not file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We therefore grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




       Do Not Publish
       TEX. R. APP. P. 47
       181106F.U05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 GERARDO ISRAEL STRAUSS, Appellant                On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01106-CR       V.                      Trial Court Cause No. F-1733722-Q.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Burns and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 8, 2019




                                            –3–